DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16, 17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over DING et al. (US 2020/0021414) in view of Xu et al. (US 2011/0170504).
With regard claim 1, DING et al. discloses method for wireless communications, comprising:
identifying a sequence length (Fig.3 Step S2 and para.93, 112, where a base sequence configuration of a reference signal sequence corresponding to π/2 BPSK includes a length value and a root value of a Zadoff-Chu sequence.) corresponding to a number of resource blocks (para.118, where in the base sequence configuration, the length value of the Zadoff-Chu sequence is a maximum prime number (prime number) that is less than or equal to a length of a reference signal sequence. When a length of a base sequence is less than 3 Nsc RB, the base sequence is a sequence based on QPSK. Nsc RB is a quantity of subcarriers (subcarrier, SC) included in a resource block (resource block, RB) in the LTE system, and usually has a value of 12.); associated with a reference signal based at least in part on a control message (para.87, where the base sequence configurations of the reference signal sequences that are respectively corresponding to the π/2 BPSK and the another modulation scheme in the terminal may be further set or updated by using control signaling of the base station in a process of using the terminal), 
wherein the sequence is from a set of sequences comprising at least one of a set of time domain phase shift keying computer-generated sequences (para.112, where a base sequence configuration of a reference signal sequence corresponding to π/2 BPSK includes a length value and a root value of a Zadoff-Chu sequence. In further, para.93 further teaches that the terminal generates a dedicated demodulation reference signal based on the determined base sequence configuration of the reference signal sequence. It is clear that the received base sequence is in time domain. That is, the base sequence is a set of time domain phase shift keying sequence.);
receiving the reference signal for a data transmission (Fig.3 step S3 and para.94 and 105), 
wherein the reference signal is generated based at least in part on a sequence having the sequence length (para.118-119, where for a detailed process of generating a reference signal based on the base sequence configuration, refer to a related 3GPP technical specification, for example, content of the reference signal in a section 5.5 in 3GPP TS 36.211 version 11.4.0.); and
demodulating the reference signal based at least in part on a modulation scheme associated with the sequence length (Fig.3 step S4 and para.95, 106-108, where … when the modulation scheme of the uplink data transmission is the π/2 BPSK, the terminal and the base station each separately determine the base sequence configuration of the reference signal sequence corresponding to the π/2 BPSK. When the modulation scheme of the uplink data transmission is the another modulation scheme, the terminal and the base station each separately determine the base sequence configuration of the reference signal sequence corresponding to the another modulation scheme. … Finally, the base station may perform demodulation for the uplink data transmission based on the estimated channel characteristic.)
DING et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching that the base sequence is a set of computer generated sequences and the reference signal is within the number of resource blocks.
However, Xu et al. teaches the base sequence is a set of computer generated sequences (Fig.10 and para.65, where the data may be multiplexed onto a resource block using at least one of a Zadoff-Chu sequence or computer generated sequence (CGS)) and the reference signal is within the number of resource blocks (Fig.10 and para.65, where the data is multiplexed onto the resource blocks 910a, 910b, the data may be multiplexed onto a resource block using a pseudo-random noise (PN) sequence.) in order to limit interference (para.65).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include that the base sequence is a set of computer generated sequences and the reference signal is within the number of resource blocks as taught by Xu et al, into Fig.3 step S3 so as to limit interference.
With regard claim 2, DING et al. further discloses wherein the data transmission comprises a π/2 phase shift keying modulated data transmission (para.112).
With regard claim 3, the modified circuit of DING et al. and Xu et al teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the data transmission comprises at least one of a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission, a physical downlink shared channel (PDSCH) transmission, a physical downlink control channel (PDCCH) transmission, a physical sidelink shared channel (PSSCH) transmission, or a physical sidelink control channel (PSCCH) transmission.
However, Ding further teaches wherein the data transmission comprises at least a physical uplink control channel (PUCCH) transmission (para.005) I order to correctly demodulate data information on the physical uplink channel (para.5).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the data transmission comprises at least a physical uplink control channel (PUCCH) transmission as taught by Ding et al, into Fig.3 of the modified circuit of Ding et al. and Xu et al. so as to correctly demodulate data information on the physical uplink channel.
With regard claim 16, the modified circuit of Ding et al. and Xu et al. further teaches identifying a sequence that comprises a set of time domain phase shift keying computer-generated sequences or a set of frequency domain phase shift keying computer- generated sequences (para.112, where a base sequence configuration of a reference signal sequence corresponding to π/2 BPSK includes a length value and a root value of a Zadoff-Chu sequence. In further, para.93 further teaches that the terminal generates a dedicated demodulation reference signal based on the determined base sequence configuration of the reference signal sequence. It is clear that the received base sequence is in time domain. That is, the base sequence is a set of time domain phase shift keying sequence.)
With regard claim 17, DING et al. further discloses wherein the sequence length comprises a sequence of length 6 (para.128), a sequence of length 12 (para.123), a sequence of length 18 (para.133), or a sequence of length 24 (para.138).
With regard claim 19, which is an apparatus claim related to claim 1, DING et al. further discloses a processor (Fig.5 element 501 and para.28 and 163) and a memory (Fig.5 element 502 and para.28 and 163). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 22, DING et al. further discloses demodulate the reference signal based at least in part on a first modulation scheme when the sequence length is a first value or demodulate the reference signal based at least in part on a second modulation scheme when sequence length is a second value (Fig.3 step S4 and para.95, where the step of the data demodulation may be performed. It should be understood that, to estimate the channel characteristic for the uplink data transmission, the base station also needs to determine the base sequence configuration of the reference signal sequence corresponding to the modulation scheme of the uplink data transmission and a corresponding reference signal sequence. It is clear the demodulation is based on the base sequence (value) and modulation scheme related to the base sequence (value).)
Claims 4 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over DING et al. (US 2020/0021414) and Xu et al. (US 2011/0170504) as applied to claim 1 above, and further in view of Si et al. (US 2018/0123849).
With regard claim 4, the modified circuit of Ding et al. and Xu et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the modulation scheme comprises an 8 phase shift keying (8PSK) modulation scheme.
However, Si et al. teaches wherein the modulation scheme comprises an 8 phase shift keying (8PSK) modulation scheme (para.404) in order to use modulation signals with different phases to represent different sets of bits (para.401). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the modulation scheme comprises an 8 phase shift keying (8PSK) modulation scheme as taught by Si et al. into Fig.3 of the modified circuit of Ding et al and Xu et al. so as to use modulation signals with different phases to represent different sets of bits.
With regard claim 20, which is an apparatus claim related to claim 4, all limitation is contained in claim 4. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 5-15, 18, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 2014/0078941 are cited because they are put pertinent to the method and apparatus for performing an HARQ in a wireless communication system based on Time Division Duplex (TDD). However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633